Citation Nr: 0808074	
Decision Date: 03/10/08    Archive Date: 03/17/08

DOCKET NO.  03-34 714A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for cervical spine disc 
disease. 



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions in November 2002 and in March 
2003, issued in April 2004 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In October 2005, the appellant testified at a hearing before 
a Decision Review Officer at the RO (DRO hearing); a copy of 
this transcript is associated with the record.   

In October 2006, the Board reopened and denied the veteran's 
claim for entitlement to service connection for cervical 
spine disc disease.  The veteran appealed the Board decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In an October 2007 Memorandum Decision, the Court 
vacated that part of the Board's October 2006 decision which 
denied service connection for the veteran's cervical spine 
disc disease and remanded this appeal for further development 
consistent with the Memorandum Decision.


FINDING OF FACT

The weight of the competent evidence of record demonstrates 
that the veteran's cervical spine disc disease is related to 
service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, 
cervical spine disc disease was incurred during active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  In this case, the Board is granting in full 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

Analysis

In order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Medical evidence is required to prove the existence 
of a current disability and to fulfill the nexus requirement.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that an appellant had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and any chronic disease such as arthritis manifests to 
a compensable degree within a year thereafter, there is a 
rebuttable presumption of service origin, absent affirmative 
evidence to the contrary, even if there is no evidence 
thereof during service.  38 U.S.C.A. §§ 1101, 1112, 1113 
1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran contends that his cervical spine disorder is a 
result of being hit by a truck during an emergency smoke 
screen while serving in a combat zone in Sicily.  

Service medical records do not reflect any injury or accident 
during service, or a diagnosis of a cervical spine disorder.  
The veteran's service exit examination report does not 
indicate any disorders.  There is also no evidence of 
treatment, manifestation, or diagnosis of a back disorder or 
arthritis within one year of the veteran's discharge from 
active duty. 

An October 1994 lumbar and cervical spine x-ray private 
report reflects that multilevel degenerative disc disease was 
noted, especially at C4-5 and C5-6, that there was severe 
narrowing of the disc spaces there as well, and that there 
was a small defect noted at the posterior aspect of C4.  The 
report further reflects that old traumatic injury could not 
be excluded.  

A January 1999 letter from a private physician revealed that 
he had been treating the veteran since October 1997 for his 
back, that the veteran's x-rays showed he had an old 
compression fracture of C5 with degenerative changes and 
severe arthritis at C5-7.  It was the physician's opinion 
that the self-reported truck accident contributed to the post 
traumatic injuries the veteran was suffering from.  He went 
on to state that typically an injury like the one described 
by the veteran would manifest adhesions and scarring of the 
injured areas as a result of the healing process and 
consequently the normal degenerative changes in the spinal 
column that are associated with aging could be prematurely 
accelerated.  A private physician's February 2000 initial 
office visit report reflects the physician's opinion that the 
relationship between the neuralgic pain in the veteran's neck 
and initial injury in service cannot be ignored.  In a 
separate letter, this physician added that there was a likely 
relationship between the neck and head injury the veteran 
reported suffering in service and the neuralgic neck and 
facial pain he reported at the time of examination.  

A June 2000 private physician's report reflected that the 
veteran's contemporaneous magnetic resonance imaging (MRI) 
demonstrated a fair amount of cervical spondylosis at 
multiple levels throughout his spine and that an old fracture 
at C5 was visible.  He opined that there was arthritis in the 
cervical spine and that it appeared to be related to this 
cervical fracture.  A July 2000 letter from the same 
physician reflected the veteran's report of the accident in 
service and the physician's opinion that a lot of the 
veteran's symptomatology and his arthritis was related to the 
accident which occurred during the war.  An October 2004 
private physician's letter reflected his opinion that the 
long term effects of a whiplash injury can predispose an 
individual to disc degeneration and degenerative joint 
disease.  He went on to say that it was his professional 
opinion that the veteran's self reported accident may have 
caused him to be more susceptible to the current symptoms he 
was experiencing.  
 
A December 2004 VA spine examiner who reviewed the claims 
file indicated that the veteran's November 2004 x-rays showed 
extensive degenerative changes but no specific fracture, and 
that it was his opinion that the veteran suffers 
predominantly from degenerative disease in his neck.  

A January 2006 VA spine examination report indicates that the 
veteran has daily back pain but no weakness, fatigue, 
instability or decrease in range of motion with repetition.  
The examiner opined that the veteran has degenerative disc 
disease with osteoarthritis and chronic low back pain and 
that, in the absence of any specific injury during service, 
it is not likely that this is directly related to his 
military service.  A contemporaneous brain and spinal cord 
examination report reflected the examiners opinion, after 
reviewing the claims file, that there was multilevel 
degenerative disc disease and spondylosis involving the 
cervical spine which is more likely than not age related and 
less likely than not related to his injury in service in 
1948.  

The veteran asserts that he was hit by a truck while serving 
in a combat zone in Sicily and that the residuals of this 
accident caused his present disc disease of his cervical 
spine.  While there is no evidence in the claims file of the 
in-service incident, if a veteran served in combat, service 
incurrence may be satisfied by satisfactory lay or other 
evidence, notwithstanding fact that there is no official 
record of such incident in service.  See 38 U.S.C.A. § 
1154(b).  Therefore, the Board hereby concedes the occurrence 
of the in-service accident.  

The veteran has submitted several private medical statements 
which reflect the examiners' opinions that his current 
cervical spine disorder is related to the injury which was a 
result of the accident in service.  As it does not appear 
that these examiners reviewed the veteran's claims file, 
these opinions are based on the veteran's lay statements 
concerning the in-service injury.  The veteran has asserted 
that his neck was injured when he was hit by a truck in 
service, and that he has been having neck pain since that 
time.  Competent lay evidence is defined as any evidence not 
requiring that the proponent have specialized education, 
training or experience, but is provided by a person who has 
knowledge of facts or circumstances and conveys matters that 
can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  The veteran is not offering these statements 
in order to make a medical diagnosis, but instead is offering 
these statements for the purpose of establishing the in-
service injury and its residuals.  He is competent to do so.  
Washington v. Nicholson, 19 Vet. App. 362 (2005).  
 
The veteran's service medical records do not reflect the 
occurrence of his in-service accident; however, the Board 
finds his reports to be credible.  In Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit 
determined that the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, but the Board cannot determine that 
lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.  In this 
case, even though there is no evidence in the record of his 
accident, the veteran has reported consistent details of the 
incident to several examiners throughout the appeals period.  
As such, the Board finds his reports to be credible.

It is the Board's duty to assess the credibility and 
probative value of evidence and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The veteran's private examiners have 
opined that the veteran's in-service neck injury would make 
him more susceptible to age-related arthritis and that it 
would cause premature acceleration of arthritis.  The 
December 2004 VA spine examiner diagnosed the veteran with 
degenerative disc disease but did not offer an opinion as to 
its etiology.  The January 2006 VA examiner noted that, in 
the absence of an in-service injury his cervical spine 
disorder was not likely to be related to service.  However, 
the examiner did not offer a nexus opinion concerning the 
veteran's current cervical disorder and how it would relate 
to an in-service injury if the occurrence of this injury was 
taken to be fact.  The January 2006 VA brain and spinal cord 
examiner opined that the veteran's cervical spine disorder 
was most likely age-related, but did not offer an opinion as 
to whether he was predisposed to degenerative disc disease as 
a result of an earlier cervical spine injury or whether such 
an injury would accelerate the process of his degenerative 
disc disease.  As such, the Board finds that the private 
examiners' medical opinions to be of more probative value and 
that they provide a basis upon which service connection 
should be granted.

Based on the foregoing, the Board finds that the pertinent 
evidence supports the veteran's service connection claim for 
cervical spine disc disease.  Service connection is warranted 
when there is evidence of a current disability as established 
by a medical diagnosis; of incurrence of a disease or illness 
in service, established by lay or medical evidence; and of a 
nexus between the in-service disease or illness and the 
current disability established by medical evidence.  Boyer, 
supra.  In this case, the veteran has a current diagnosis of 
cervical spine disc disease, lay evidence has been submitted 
that is sufficient to show an in-service injury to his neck, 
and competent medical evidence provides a link between his 
injury on active duty and his current cervical spine disc 
disease.  For these reasons, service connection is warranted 
for cervical spine disc disease.








ORDER

Service connection for cervical spine disc disease is 
granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


